Citation Nr: 0120964	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  01-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder, including residuals of spinal meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from January 1946 to 
December 1947.  This appeal arises from a September 2000 
rating decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  


FINDINGS OF FACT

1.  The RO last denied service connection for a low back 
disorder, including residuals of spinal meningitis, by a 
rating decision dated in October 1991; no appeal was made 
following appropriate notice of that decision.

2.  The basis for the October 1991 decision was that the 
veteran's spinal meningitis during service resolved without 
residuals prior to his separation from service, and that his 
current osteoarthritis of the spine began many years after 
separation from service and was not etiologically related to 
any incident of service.

3.  The evidence added to the record since the RO's October 
1991 rating decision is either cumulative in nature or not 
material (i.e, not so significant that it must be considered 
in order to fairly decide the merits of the claim); the 
evidence added to the record does not demonstrate that the 
veteran's current back problems began during or are related 
to service, or that osteoarthritis of the spine was present 
during the first postservice year.  


CONCLUSION OF LAW

The RO's October 1991 rating decision denying service 
connection for a low back disorder, including residuals of 
spinal meningitis, is final; new and material evidence has 
not been submitted, and the veteran's claim for service 
connection for that disability has not been reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board, by a final decision dated in March 1961, denied 
the veteran's claim for service connection for low back 
strain and residuals of meningococcic septicemia; the basis 
for that decision was that the veteran's back problems noted 
during service were acute and transitory, that there were no 
current residuals of septicemia meningococcus.  The Board 
found that chronic low back strain, first shown in 1960, was 
not etiologically related to any incident of service.  

The veteran attempted to reopen his claim in August 1991.  By 
a rating decision dated in October 1991, the RO denied 
service connection for a low back disorder, including 
residuals of spinal meningitis.   The basis for that decision 
was that the veteran's spinal meningitis during service 
resolved without residuals prior to his separation from 
service, and that his current osteoarthritis of the spine 
began many years after separation from service and was not 
etiologically related to any incident of service.  No appeal 
was taken following notice of that decision, and it became 
final.  The claim may be reopened only by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523 (1994).

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Service connection for arthritis may be granted if 
the disability is manifested to a degree of 10 percent or 
more within one year following the date of final separation 
from service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).

At the time of the RO's October 1991 rating decision (the 
last final denial of the claim), the evidence included the 
service medical records, which showed hospitalization in 
March and April 1946 for septicemia meningococcus and German 
measles.  After these disorders became asymptomatic, the 
veteran reported back weakness with aching.  Examination 
showed no back abnormality, and he was returned to duty in 
April 1946.  During the remaining 20 months of the veteran's 
service, there were no complaints, treatments or findings 
referable to residual disability from meningococcic 
septicemia or a back disorder.  The service separation 
examination showed no back abnormality or complaints.  The 
veteran complained of a backache on admission to a private 
medical facility in October 1956; however, no diagnosis 
related to his back was made.  A private physician treated 
the veteran for back pain in 1958.  A VA examination in 
August 1960 diagnosed chronic low back strain; neurological 
examination at that time was normal.  Osteoarthritis of the 
spine was diagnosed during VA hospitalization in February 
1975 and on VA examination in December 1975.  The veteran was 
struck in the back by a falling tree while cutting timber in 
January 1977.  He was hospitalized and treated for a 
compression fracture of the T12-L1 vertebra.  

Based upon this evidence, the RO concluded that the veteran's 
current back disorder did not owe its etiology to the spinal 
meningitis noted in service in the 1940's and that arthritis 
was not manifested within the first postservice year.  

Relevant, non-duplicative evidence received since October 
1991 includes VA outpatient treatment records dated from 1998 
to 2000, which show complaints of back pain related to 
arthritis.  The veteran underwent a coronary artery bypass 
and aortic valve replacement in March 1998.  A VA examination 
dated in October 2000 included a diagnosis of "backache 
which could be due to degenerative joint disease."

The medical evidence added to the record since October 1991 
provides no objective basis to demonstrate that the veteran's 
current low back pathology began during or is related to his 
period of service, that there are any current residuals of 
spinal meningitis/septicemia meningococcus, or that arthritis 
was manifested during the first postservice year.  As such it 
does not constitute new and material evidence.  

The veteran, in written statements received by VA, has stated 
that he believes his current low back disability is related 
to treatment received during service in 1946 for spinal 
meningitis.  The veteran's statements are essentially 
cumulative of evidence of record at the time of the October 
1991 rating decision.  As such, his testimony is not both new 
and material.  

While the veteran has submitted various items of evidence 
since the October 1991 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since October 1991 simply does 
not demonstrate that the veteran's current low back 
pathology, namely osteoarthritis of the lumbar spine, began 
during service or the first postservice year or is 
etiologically related to his period of service or to the 
acute spinal meningitis/septicemia meningococcus treated 
therein.

VA may be obligated under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5103) to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  The Board finds that 
that obligation was fulfilled in this case.  Relevant records 
have been obtained and a VA examination was conducted in 
October 2000.  The statement of the case mailed to the 
veteran in April 2001 contained the relevant provisions of 
the VCAA, and the law and regulations regarding what 
constitutes new and material evidence.  The veteran has been 
advised as to the basis upon which the claim was previously 
denied, or the specific matter under consideration.  The 
evidence received, as summarized above, has not proven to be 
material to reopen the veteran's claim.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for a low back 
disorder, including residuals of spinal meningitis, that 
benefit is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

